Case 1:20-cr-10128-MLW Document 117 Filed 01/04/21 Page 1of1
- _ Case 1:20-cr-10128-MLW Document 109 Filed 12/18/20 Page 1 of 3

UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

 

)
UNITED STATES OF AMERICA }
)
Vv. )
) Crim. No. 1:20-cr-10128-MLW
KEENAM PARK, )
Defendant )
)
)

 

DEFENDANT’S MOTION REQUESTING BUREAU OF PRISONS FACILITY
DESIGNATION RECOMMENDATION

NOW COMES, Keenam Park, through undersigned counsel, and respectfully requests that
this Honorable Court, at its discretion, enter a recommendation to the Bureau of Prisons to
designate Mr. Park to the Devens Satellite Prison Camp, 42 Patton Road, Ayer, Massachusetts,
01432.

In support of this request, Mr. Park states that he has been sentenced to a custodial term of
60 months and given his history of asthma and his current recovery from neck disc surgery, the
Devens Satellite Prison Camp, adjacent to the Devens Federal Medical Center, would be an
appropriate BOP facility to address his medical issues. Further, although his wife and minor child
have relocated to Korea and his mother passed away on December 5, 2020, his support system of
friends remain in Massachusetts.

After conference, the government takes no position on this motion.

As the cows ondevetands Hed Ut te
Bore cur ck Qrvew pokey lo AcCSIG nete

Co Raucci le Com” ovate wo Ltt
aun inmet neeas cluxest to
MJAomm

hw how, +hu Nts ceunetb s he W assve

herd PEN EP Duaene than veleverns mL dicrs
aWek Or Ween oU, Oal-

VoL Wanvavy Ver!
